 Case 19-12026-BFK         Doc 12-1 Filed 07/11/19 Entered 07/11/19 13:03:24                 Desc
                          Notice of Motion and Hearing Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                                Eastern District of Virginia
                                   Alexandria Division
In re:

3518 1st Ave., LLC                                Case No. 19-12026-BFK

    Debtor.
                                                  Chapter 11


                                                  Hearing August 13, 2019, 11:00 am
                                                          Courtroom I, 2nd Floor

                             Notice of Motion and Notice of Hearing

         The Office of the U.S. Trustee has filed papers with the Court:

         (1) To dismiss or convert this case to a case under Chapter 7 pursuant to Section
             1112(b)(4) of the Bankruptcy Code;

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

        If you do not wish the Court to grant the relief sought in the motion, or if you want the
court to consider your views on the motion, then on or before seven days before the scheduled
hearing, Tuesday, August 13, 2019, at 11:00 am, you or your attorney must:

■               File with the court, at the address shown below, a written response with
                supporting memorandum as required by Local Bankruptcy Rule 9013-1(H).
                Unless a written response and supporting memorandum are filed and served
                by the date specified, the Court may deem any opposition waived, treat the
                motion as conceded, and issue an order granting the requested relief without
                further notice or hearing. If you mail your response to the court for filing, you
                must mail it early enough so the court will receive it on or before the date stated
                above. You must also mail a copy to the persons listed below.
John P. Fitzgerald, III
Acting United States Trustee
For Region 4
Jack Frankel, Attorney
Office of United States Trustee
1725 Duke Street, Suite 650
Alexandria, VA 22314
(703) 557-7229
Jack.I.Frankel@USDOJ.GOV
 Case 19-12026-BFK           Doc 12-1 Filed 07/11/19 Entered 07/11/19 13:03:24                         Desc
                            Notice of Motion and Hearing Page 2 of 2



■                Attend the hearing scheduled to be held on Tuesday, August 13, 2019, @ 11:00
                 o’clock a.m. in Courtroom No. 1, 2nd Floor, United States Bankruptcy Court, 200
                 South Washington Street, Alexandria, Virginia 22314. If no timely response has
                 been filed opposing the relief requested, the court may grant the relief
                 without holding a hearing.

■                A copy of any written response must be mailed to the following persons:


■                        United States Trustee, Region IV
                         1725 Duke Street, Suite 650
                         Alexandria, VA 22314

       If you or your attorney do not take these steps, the Court may decide that you do not
oppose the relief sought in the motion and may enter an order granting that relief.

                                                                     John P. Fitzgerald, III
                                                                     Acting United States Trustee
                                                                     For Region 4

                                                                     /s/ Jack Frankel
                                                                     Jack Frankel, Attorney
                                                                     Office of United States Trustee
                                                                     1725 Duke Street, Suite 650
                                                                     Alexandria, VA 22314
                                                                     (703) 557-7229

                                            Certificate of Service

   I hereby certify that on the 11th day of July, 2019, I mailed, United States mail, first class, postage
prepaid, a true copy of this motion and notice of motion and hearing to:

 3518 1st Ave., LLC                                        Ashvin Pandurangi
 2221 South Clark St.                                      AP Law Group, PLC
 Arlington, VA 22202                                       211 Park Ave.
                                                           Falls Church, VA 22046

                                               /s/ Jack Frankel




                                                       2
